Citation Nr: 0823561	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO. 06-03 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



 
INTRODUCTION

The veteran had active duty from December 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
May 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The Veterans Law Judge (VLJ) who conducted the May 2006 Board 
hearing is no longer employed at the Board.  The Board 
notified the veteran of this fact in a December 2007 letter 
and informed the veteran that he had the option of testifying 
before another VLJ at another hearing of his own selection. 
By way of a January 2008 response, the veteran informed VA 
that he wanted to appear at another hearing before a current 
VLJ at the RO. This matter must be remanded to schedule such 
a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board hearing 
at the RO. The veteran should be clearly 
notified of the date, time and place of 
such hearing and a copy of the hearing 
notice should be associated with the 
claims file.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The veteran is advised in this regard that because the claim 
remains in appellate status, any additional documentary 
evidence (e.g., medical reports and records, lay statements 
from individuals not testifying at the to-be-scheduled 
hearing, service medical or personnel records, employment 
records, etc.) which has not been previously reviewed by the 
RO will likely be returned with the claims folder to the RO 
for its initial evaluation of such evidence. See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). However, the veteran is further 
advised that if he desires to waive such initial review by 
the RO, he may do so upon presentation of a written waiver at 
the scheduled hearing.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




